                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ERNESTO MENDOZA CONTRERAS,

      Petitioner,                     Case Number 2:20-cv-13199
                                      HONORABLE DENISE PAGE HOOD
v.

DONALD EMERSON,

     Respondent.
________________________________/

      OPINION AND ORDER TRANSFERRING THE PETITION FOR A
     WRIT OF HABEAS CORPUS BROUGHT UNDER 28 U.S.C. § 2241
         TO THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF MICHIGAN
                             AND
                  MOOTING MOTION TO DISMISS

      Ernesto Mendoza Contreras, (petitioner), confined at the Northlake

Correctional Facility in Baldwin, Michigan, filed a pro se application for a

writ of habeas corpus, pursuant to 28 U.S.C. § 2241, in which he

challenges his conviction for drug conspiracy, 21 U.S.C. §§ 846(a)(1) and

841(b)(1)(A)(viii) out of the United States District Court for the Northern

District of Oklahoma. Respondent moved to dismiss the petition because

this district lacks jurisdiction over the petition. The Court concludes that

jurisdiction over this petition lies in the United States District Court for the




                                        1
Western District of Michigan. In lieu of dismissing the petition, the Court

orders that the petition be transferred to that district.

                              I. BACKGROUND

      Petitioner pleaded guilty to the above charge in the United States

District Court for the Northern District of Oklahoma. Petitioner received

156 months in prison. Petitioner did not file an appeal or a post-conviction

motion to vacate sentence pursuant to 28 U.S.C. § 2255.

      Petitioner has now filed a petition for a writ of habeas corpus,

pursuant to 28 U.S.C. § 2241. Petitioner challenges the validity of his

conviction by arguing that the superseding indictment was defective

because it was not considered by all 12 grand jurors nor signed with the

grand jury foreperson’s wet ink signature.

                                II. DISCUSSION

      This Court lacks jurisdiction over petitioner’s habeas application

because petitioner is not incarcerated in the Eastern District of Michigan.

As a general rule, jurisdiction for core habeas petitions in which a petitioner

challenges his present physical confinement lies exclusively in the district

of confinement. See Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004). A

district court therefore cannot adjudicate a habeas corpus petition unless it

has personal jurisdiction over the custodian of the prisoner. Guerra v.

                                        2
Meese, 786 F.2d 414, 415 (D.C. Cir. 1986). The habeas corpus power of

federal courts over federal prisoners has been confined by Congress

through 28 U.S.C. § 2241 to the district court within whose territorial

jurisdiction the custodian is located. See Wright v. United States Board of

Parole, 557 F.2d 74, 77 (6th Cir. 1977). As a result, habeas corpus

proceedings may occur in a court of confinement that is different from the

court of conviction. See Martin v. Perez, 319 F.3d 799, 803 (6th Cir. 2003).

      Although a federal prisoner may bring a petition for a writ of habeas

corpus under § 2241 if he can show that his remedy under 28 U.S.C. §

2255 is inadequate to challenge the validity of his sentence, see Wooten v.

Cauley, 677 F.3d 303, 307 (6th Cir. 2012), a petition for a writ of habeas

corpus under § 2241 is nonetheless confined to the district court having

jurisdiction over the petitioner’s custodian. “Only the custodial court has

the jurisdiction to determine whether a petitioner’s claims are properly

brought under § 2241 via the savings clause of § 2255.” Padilla v. U.S.,

416 F.3d 424, 426 (5th Cir. 2005). Petitioner is currently incarcerated in

Baldwin, Michigan, which is located in the Western District of Michigan.

The federal court for that district has exclusive jurisdiction over his petition

for a writ of habeas corpus. See Hale v. Fox, 829 F.3d 1162, 1165 (10th

Cir. 2016)(petition for writ of habeas corpus brought under § 2241 must be

                                        3
filed in the district where the federal prisoner is confined); Light v. Caraway,

761 F.3d 809, 812 (7th Cir. 2014)(§ 2241 petition must be filed in the

district of incarceration).

      Pursuant to 28 U.S.C. § 1631, a district court is required to transfer

an action in which it lacks jurisdiction to the appropriate federal jurisdiction

“if it is in the interest of justice.” See Roman v. Ashcroft, 340 F.3d 314, 328

(6th Cir. 2003). Where a federal district court in which a habeas petition

was brought lacks personal jurisdiction over the respondent or venue is

otherwise inappropriate, the district court may transfer the case to the

appropriate district court sua sponte. Chatman-Bey v. Thornburgh, 864

F.2d 804, 813-814 (D.C. Cir. 1988); Verissimo v. I.N.S., 204 F. Supp. 2d

818, 820 (D.N.J. 2002). Because this Court does not have personal

jurisdiction over petitioner’s custodian, it will transfer the case to the federal

district court which has jurisdiction over the petitioner’s custodian. Ozoanya

v. Reno, 968 F. Supp. 1, 8 (D.D.C. 1997).

                                  III. ORDER

      Accordingly,

      IT IS ORDERED that the Clerk of the Court transfer this case to the

United States District Court for the Western District of Michigan.




                                        4
     IT IS FURTHER ORDERED the Motion to Dismiss (ECF No. 9) is

MOOT.

     IT IS FURTHER ORDERED that this action is CLOSED.



                         s/Denise Page Hood
                         DENISE PAGE HOOD
                         Chief Judge, United States District Court
Dated: June 30, 2021




                                 5
